DETAILED ACTION
The office action is in response to original application filed on 2-24-21. Claims 1-4 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,806,517 to Mo et al. (“Mo”).
Regarding claim 1, Mo discloses a power supply circuit (fig. 1) for supplying power to an electric load (fig. 1, 200) of a vehicle (abstract, vehicle state), comprising: a relay (20, 30) configured to be turned on when enabling the supply of power to the electric load and configured to be turned off (fig. 3, S24) when interrupting the supply of power to the electric load; and a relay control circuit (40) configured to control the relay, wherein the relay control circuit is further configured to turn on the relay when an ignition of the vehicle is on (Col. 6, lines 29-31, an ignition 30 power IGN1 is turned on, the relay controller 40 wakes and enters standby) regardless of a state of an operation part that is to be operated by a driver to operate the electric load (Col. 6, lines 1-67).
Regarding claim 2, Mo discloses the relay control circuit is further configured to turn on the relay when the ignition of the vehicle is on (Col. 6, lines 29-31, an ignition 30 power IGN1 is turned on, the relay controller 40 wakes and enters standby) and a predetermined condition is satisfied (Col. 6, lines 20-25, relay controller 40 may receive a vehicle state from the battery controller 60 and 
Regarding claim 4, Mo discloses a backup circuit (fig. 1, drive state measurer 70) configured to control the relay according to the state of the operation part when the relay control circuit has a fault (Col. 5, lines 66-67, information about a fault to the relay controller 40 when the fault occurs), wherein the relay is further configured to be turned on or off also by the backup circuit (Col. 5, lines 64-65, drive state measurer 70 performs self-diagnosis with regard to the drive state of the power relay assembly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 are rejected under 35 U.S.C. 103 (a) as being unpatentable over 9,806,517 to Mo et al. (“Mo”) in view of US 7,446,428 to Sugimura (“Sugimura”).
Regarding claim 3, Mo discloses all the claim limitation as set forth in the rejection of claims above.
But, Mo dose not discloses the relay control circuit is further configured to turn on the relay based on the state of the operation part when the ignition of the vehicle is off.
However, Sugimura discloses the relay control circuit is further configured to turn on the relay based on the state of the operation part when the ignition of the vehicle is off (fig. 6, (b) and (C) the relay turn on while the ignition is off within time t1 to t2).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mo by adding a system of ignition switch is turned off as part of its configuration as taught by Sugimura, in order to control fail-safe command to other electronic control units connected to in-vehicle network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwagami et al. US 9,889,839 B2-There is provided a vehicle engine control system that includes engine and transmission control functions and enables evacuation driving to be readily performed. A monitoring control circuit unit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836